17‐2388 
    United States v. Jaquan McIntosh 
                                                                                     
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                          
                                 SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
     
           At a stated term of the United States Court of Appeals for the Second Circuit, 
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City 
    of New York, on the 21st of December, two thousand eighteen. 
     
    PRESENT:   
                  DENNIS JACOBS, 
                  ROSEMARY S. POOLER, 
                  RICHARD C. WESLEY, 
                         Circuit Judges.   
    _____________________________________ 

    United States of America, 
     
                          Appellee,   
     
                          v.                                      17‐2388 
     
    Jaquan McIntosh, AKA BJ, 
     
                          Defendant – Appellant, 
     
    Sean McIntosh, AKA Slimmy, Hasani Fitts, AKA Has,  
    Preston Pasley, AKA Smoove, Laquan Parrish, AKA   
MadDog, AKA Quanzas, Andre Bent, AKA Dula,   
Aaron Rodriguez, AKA Gunz, AKA Cito, Mark Clarke,   
AKA Gritty, AKA Mark the Gritty Shark, Bowlin   
Wallingford, AKA BK, AKA Bay Kay, Rodrigo Gonzalez, 
AKA Frenchy, Elijah Brown, AKA Lil Eli, Joshua Brown,   
Kayshawn Campbell, AKA Fresh, Robert Pope, AKA Big   
Bert, David Mattison, AKA Dave, AKA Daddy, Kevin   
Mattison, AKA Kev, Jayvon Carter, AKA Jay, AKA Jigga,   
Marcel Bent, AKA Marcellus, AKA Cellie, Terrence Pasley,   
AKA Fresh, Daquan Anderson, AKA BD, Dante Gregory,   
AKA Smiley, Cintron Powell, AKA C‐Live, Walter Jernigan, 
AKA Lil G, AKA G‐Boo, Mouhahamet Cherry, AKA Momo,   
Emmanuel McKenzie, AKA Manny Fresh, Lloyd Rodriguez,   
AKA T‐Boy, Nicholas Bailey, AKA Nicholas Dale, AKA Nick,   
Shawn Walker, AKA Styles, Peter Lewis, AKA Pebbs, Ronald   
Matthews, AKA Ronnie, Travis Thompson, Kareem Sanders,   
AKA Reem, Jonathan Cummings, AKA J‐Starz, Wayne Leon,   
AKA Wayne Brady, Danny Jones, AKA Red, AKA Casper,   
Lamor Miles, AKA Ls, Robert Miles, Patrick Little John, 
AKA Pat, Andrew Moncrieffe, AKA Drew, Gary Arrington,   
AKA G., Williams Rodriguez, AKA Will, Melvin Rodriguez,   
AKA YB, Brandon Anderson, AKA Big BD, Emile Anderson,   
AKA Kev, AKA Fetti, Devin Walker, AKA Dev, John Alvarez,   
AKA Gotti, Courtney Green, AKA C‐Rock, Erick Canales, AKA   
EC, Gregory Cameron, AKA Biggs, AKA Bigga, AKA GG,   
Jabriel Lewis, AKA Breeze, AKA Breezy, Vaughn Washington,   
AKA Murder, Bruce Washington, AKA BJ, Damon Parrish, 
Roberto Munoz, AKA Jr., Alonzo McIntosh, AKA Manuke,   
Kraig Lewis, AKA K‐Murda, Kavone Horton, AKA Styles,   
 
                      Defendants. 
_________________________________ 




                                     2
FOR DEFENDANT‐APPELLANT:              A. James Bell, Law Office of A. James Bell, 
                                      Brooklyn, NY.   
 
FOR APPELLEE:                         Rachel Maimin, Karl Metzner, Assistant United 
                                      States Attorneys, for Geoffrey S. Berman, 
                                      United States Attorney for the Southern 
                                      District of New York, New York, NY.     
                                                           
      Appeal from a judgment of the United States District Court for the 
Southern District of New York (Kaplan, J.). 
       
      UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 
AFFIRMED.   
       
      Jaquan McIntosh pleaded guilty to racketeering conspiracy in violation of 
18 U.S.C. § 1962(d), pursuant to a plea agreement with the Government.    The 
United States District Court for the Southern District of New York (Kaplan, J.) 
sentenced McIntosh principally to 280 months’ imprisonment.    McIntosh 
appeals his sentence as substantively unreasonable.    We assume the parties’ 
familiarity with the underlying facts, the procedural history, and the issues 
presented for review.   

       We review a district court’s sentence for substantive reasonableness, which 
“amounts to review for abuse of discretion.” United States v. Cavera, 550 F.3d 
180, 187 (2d Cir. 2008) (en banc).    This discretion is broad: although district 
courts must consult the Sentencing Guidelines when imposing a sentence, they 
are not bound by the range and may “tailor the appropriate punishment to each 
offense.” Id.    A sentence is substantively unreasonable only if it “cannot be 
located within the range of permissible decisions.” Id. at 189 (internal quotation 
marks omitted). “[O]nly those sentences that are so ‘shockingly high, shockingly 
low, or otherwise unsupportable as a matter of law’ that allowing them to stand 
would ‘damage the administration of justice’” are substantively unreasonable. 
United States v. Broxmeyer, 699 F.3d 265, 289 (2d Cir. 2012) (quoting United 
States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009)). 

       The district court adopted the Presentence Report (“PSR”), which made 
the following findings of McIntosh’s involvement in the conspiracy.    McIntosh 

                                         3
was a member of 2Fly YGz, a criminal organization that operated in the Bronx 
and engaged in narcotics trafficking, robbery, attempted murder, and murder.   
On October 5, 2013, McIntosh murdered Donville Simpson, a member of a rival 
criminal organization, during a shootout between the two organizations.   
McIntosh was also involved in an earlier shootout in which 2Fly members were 
armed.    At that shootout, two people apparently associated with the rival 
organization, as well as a 14‐year‐old bystander, were shot, though it is unclear 
who fired the shots that hit the two victims apparently associated with the rival 
organization.    All three victims survived. 

      McIntosh’s stipulated guidelines range was 210 to 262 months’ 
imprisonment.    The district court varied upward from that range and the 
recommendation of probation, sentencing McIntosh principally to 280 months’ 
imprisonment.    The judge explained the upward variance:   

            It is necessary for general deterrence. This is a man with a history of 
            some violence. This was a murder and involvement in an attempted 
            murder. I cannot in good conscience say that a sentence that would 
            have Mr. McIntosh on the street materially earlier than the time that 
            the loss of [Donville Simpson] is not an everyday occurrence for [his 
            mother] and the sorrow for her would be appropriate. Now, 
            obviously, none of us knows anyone’s lifespan, but I just think that 
            to impose just punishment in the circumstances, a sentence of this 
            length is the minimum necessary. 
 
App’x 84.    The judge also commented on the seriousness of the violent crime 
and drug trafficking engaged in by 2Fly in the neighborhood it inhabited in the 
Bronx, and the effect those crimes had on that neighborhood. 

       McIntosh claims that his sentence is substantively unreasonable because 
the district court gave “unreasonable weight to unsupported allegations of 
attempted murders.”    Appellant’s Br. 11.    He argues that his involvement in 
the attempted murders‐‐which the judge cited as one basis for his sentence‐‐is 
disputed.    But the record discloses that the district judge understood McIntosh’s 


                                         4
involvement in the attempted murders and properly considered that 
involvement.     

      The district judge was entitled to rely on the factual findings in the PSR‐‐
which were adopted without objection at sentencing‐‐in determining McIntosh’s 
sentence.1    The PSR found that “Jaquan McIntosh is responsible for the murder 
of Donville Simpson and being involved in the attempted murder [of two 
victims].”    PSR ¶ 67.    It also set forth in some detail the extent of McIntosh’s 
involvement in the attempted murders.    The district judge therefore did not err 
by relying on these undisputed findings in the PSR in fashioning his sentence, 
and there is no evidence that he relied on any other “unsupported” allegations 
regarding the attempted murders.   

       Notably, at sentencing, McIntosh’s attorney specifically raised with the 
court a dispute the parties had over the extent of McIntosh’s involvement in the 
attempted murders.    The district judge responded that he “understood” 
McIntosh’s position and that the finding in the PSR was “reworded in response 
to [the attorney’s] comments.”    App’x 82.    The district judge thus made clear 
on the sentencing record that he understood McIntosh’s arguments regarding the 
extent of his involvement in the attempted murders and made a finding that took 
those arguments into account.   

         To the extent McIntosh argues that the district judge gave undue weight 
to the attempted murders, that is also belied by the record.    The district judge 
specifically noted the various factors that influenced the sentence, which 
included not only the attempted murders, but also the murder of Donville 
Simpson and the other findings of serious violence and drug crimes committed 
by the 2Fly organization.    In explaining the upward variance at sentencing, the 
district judge chiefly focused on the murder of Donville Simpson and the need to 
punish McIntosh for the loss he caused to Simpson’s family.    The judge made 



1  One change was made to McIntosh’s PSR at the sentencing.    The Government and 
McIntosh agreed that the probation officer erred in the calculation of McIntosh’s 
criminal history category, and the district court corrected that error. 

                                          5
only a passing reference to the attempted murders.    Accordingly, the district 
judge’s sentence was not substantively unreasonable.           

       McIntosh also argues that the district court committed error by failing to 
include a statement in the written judgment setting forth the reasons for the 
upward variance, as required by 18 U.S.C. § 3553(c)(2).    That argument is 
meritless.    The Statement of Reasons in this case sets forth the specific reasons 
for the upward variance: the breadth of the violent crimes and drug infractions 
committed by 2Fly and the effect of those crimes on the neighborhood in the 
Bronx; McIntosh’s murder of Donville Simpson and its effect on the family of Mr. 
Simpson; McIntosh’s history of violence; and McIntosh’s involvement in the 
attempted murder.    This explanation satisfies the statutory requirements.    See 
United States v. Rattoballi, 452 F.3d 127, 138 (2d Cir. 2006) (abrogated in part on 
other grounds by Kimbrough v. United States, 552 U.S. 85 (2007)).   

      For the foregoing reasons, we AFFIRM the judgment of the district court. 

                         FOR THE COURT:   
                         Catherine O’Hagan Wolfe, Clerk of Court 




                                         6